DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 08/19/2022.
Claims 15-18, 20 and 23-26 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15, 17-18, 20 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stancel et al. (US 2010/0065116) in view of Cheung (US 2005/0224108).
Addressing claims 15, 17 and 25, Stancel discloses a photovoltaic active laminate (fig. 1A) for directly attaching to a non-planar surface (the limitation is drawn to the surface on which the photovoltaic active laminate is attached that does not structurally differentiate the claimed photovoltaic active laminate from that of the prior art), comprising:
	a cover film 12 defining a top surface of the laminate, the cover film being transparent to incident light radiation;
	a photovoltaic active solar cell film comprising a support film (the pottant layer 14 is the structural equivalence to the claimed support film; alternatively, the combination of pottant layers 14 and 18 constitute the claimed support film because in the finished photovoltaic active laminate, the pottant material of layers 14 and 18 fuse in areas between the solar cells as one encapsulant layer that corresponds to the claimed support film) and a coating of a photovoltaic active material 16 applied to the support film);
	a fiber composite support layer 20 (paragraph [0009] discloses the support layer is made of fiber reinforced plastic, including glass fiber); and
	wherein the cover film has a thickness in a range up to 1 mm (paragraph [0025] discloses the cover film is a thin glass layer with thickness between 0.1 to 1.0 mm), the solar cell film has a thickness in a range between 0.06 mm and 2 mm (paragraph [0033] discloses the thickness of the photovoltaic active material is between 50-500 microns or 0.05 to 0.5 mm; paragraph [0025] discloses the pottant layer has a thickness between 50-250 microns or 0.05 to 0.25 mm; therefore, collectively the combination of the thickness of the pottant layer and the photovoltaic active material falls within the claimed thickness range of the solar cell film), and the support layer 20 has a thickness in a range between 0.8 mm and 3 mm (paragraph [0009] discloses the fiber composite support layer has a thickness between 700 to 1000 microns, which includes values that fall within the claimed thickness range),
	wherein the cover film 12 is disposed directly on the photovoltaic active solar cell film (the cover film is disposed directly on the support film 14 of the photovoltaic active solar cell film shown in fig. 1A).
Stancel further expresses the desire of improving the module design for rapid installation [0007].

Stancel is silent regarding an adhesive disposed on the fiber composite support layer and the adhesive layer is covered by a removable protective film.

Cheung discloses in paragraph [0012] the photovoltaic active laminate is to be mounted on a building or vehicle supporting structure via self-adhesive material, such as peel and seal type.  Paragraphs [0019 and 0022] disclose application of the photovoltaic active film to support sheet 26 via peel and seal adhesive tape 28, which implies that the adhesive disposed on the support layer 24 is covered by a removable protective film that is removed prior to the application of the laminate.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the laminate of Stancel with the self-adhesive layer provided on the support layer as disclosed by Cheung in order to provide rapid installation via simple peel and seal process (Cheung, [0012, 0019 and 0022]).  In the modified laminate of Stancel in view of Cheung, the fiber composite support layer 20 is disposed between the adhesive and the photovoltaic active solar cell film similarly to the way in which the support layer 24 is situated between the adhesive layer 28 and the photovoltaic active solar cell film 14+12+20.  Additionally, Cheung discloses the adhesive is configured to be applicable to a vehicle, which includes the claimed non-planar surface.  The photovoltaic active laminate of Stancel is also structurally capable of being applied to a non-planar surface because the solar cell is flexible [0007], the top sheet 12 is also flexible [0028] and the support layer has flexibility [0009] such that the entire module is flexible [0071], which implies that the laminate has the flexibility to adapt to the non-planar surface on which it is applied.

Addressing claim 18, the solar cell film of Stancel is disposed directly on the support layer when the combination of the pottant layers 14 and 18 is the claimed support film of the solar cell film.

Addressing claims 20, 23 and 24, in fig. 1A, Stancel discloses one or more intermediate films 18 are disposed between the solar cell film (14+16) and the support layer 20.  The layer 18 is made of PVB and is the same as that of the pottant layer 14 [0027], which has a thickness between 0.01 mm to 1.00 mm [0025] that overlaps with the claimed thickness range.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stancel et al. (US 2010/0065116) in view of Cheung (US 2005/0224108) as applied to claims 15, 17-18, 20 and 23-25 above, and further in view of Bohm et al. (US 2011/0226312).
Addressing claim 16, Stancel discloses the cover film is a thin glass layer with a thickness up to 1 m [0025].  However, Stancel is silent regarding the cover film is made of the claimed materials.

Bohm discloses a photovoltaic active laminate; wherein, the cover film is made of thin glass or weather-proof, scratch and wear resistant plastic such as PC or polycarbonate [0123].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic active laminate of Stancel by substituting the known thin glass material with the PC material disclosed by Bohm in order to obtain the predictable result of protecting the upper surface of the solar cells as well as providing weather-proof, scratch and wear resistant protection for the laminate (Bohm, [0123]).

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stancel et al. (US 2010/0065116) in view of Cheung (US 2005/0224108) and Howell et al. (US 2015/0171249).
Addressing claim 26, for limitation that is similar to that of claim 15, please see the rejection of claim 15 above.  Stancel and Cheung are silent regarding the claimed motor vehicle having one or more outer surfaces on which the photovoltaic active laminate is adhered via the adhesive layer.

Howell discloses a photovoltaic active laminate comprising a fiber composite support layer that is attached to the outer surfaces of vehicles such as automobiles, space probes and satellites [0021].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Stancel in view of Cheung with the vehicles disclosed by Howell in order to provide additional installation sites on which the photovoltaic active laminate is deployed for power generation.

Claim(s) 15-18, 20, 23-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 2015/0171249) in view of Cheung (US 2005/0224108) and Bohm et al. (US 2011/0226312).
Addressing claims 15, 17 and 25, Howell discloses a photovoltaic active laminate (figs. 1-11) for directly attaching to a non-planar surface (the limitation is drawn to the intended location on which the laminate is attached that does not structurally differentiate the claimed laminate from that of the prior art), comprising:
	a cover film 22 defining a top surface of the laminate, the cover film being transparent to incident light radiation [0022];
	a photovoltaic active solar cell film 24 comprising a support film (the electrical leads described in paragraphs [0029-0030] constitute the claimed support film and a coating of photovoltaic active material [0027-0028] applied to the support film;
	a fiber composite support layer 26 (second outermost layer 26 is described as being fiber composite material in paragraphs [0006, 0033 and 0036]); and
	wherein the solar cell film has a thickness between 100 and 225 microns [0026] that falls within the claimed range and the support layer 26 has a thickness in the range between 0.8 and 3 mm (1 – 50 mils [0032] that overlaps with the claimed range).
Howell further discloses the photovoltaic active laminate is used with automobiles, satellites, and space probes [0021].  The cover film is made of ETFE or PET [0023].
Howell is silent regarding the claimed an adhesive disposed on the support layer and covered by a removable protective film and the thickness of the cover film.

Cheung discloses in paragraph [0012] the photovoltaic active laminate is to be mounted on a building or vehicle supporting structure via self-adhesive material, such as peel and seal type.  Paragraphs [0019 and 0022] disclose application of the photovoltaic active film to support sheet 26 via peel and seal adhesive tape 28, which implies that the adhesive disposed on the support layer 24 is covered by a removable protective film that is removed prior to the application of the laminate.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the laminate of Li with the self-adhesive layer provided on the support layer as disclosed by Cheung in order to apply the photovoltaic active laminate on the installation surface via simple peel and seal process (Cheung, [0012, 0019 and 0022]).

Bohm discloses a photovoltaic active laminate for directly attaching to a vehicle (Abstract).  The laminate comprises a cover film 21 made of ETFE, similarly to that of Howell, having a thickness of 0.15 mm [0066] that falls within the claimed range.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the laminate of Howell with the known ETFE cover film having the thickness of 0.15 mm as disclosed by Bohm in order to obtain the predictable result of protecting the front surface of the photovoltaic active laminate for vehicle application (Rationale B, KSR decision, MPEP 2143).

Addressing claim 16, Howell discloses the cover film is made of ETFE or PET [0023]; however, Howell does not disclose the cover film is made of the claimed materials.

Bohm discloses the outer layer 101 is made of weather resistant, UV-stable and scratch-resistant material such as polycarbonate, PET or ETFE, similarly to those of Howell [0083].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the laminate of Howell by substituting the known ETFE or PET material with the known polycarbonate material disclosed by Bohm in order to obtain the predictable result of providing an outer layer that is weather-resistant, UV-stable and scratch-resistant (Bohm, [0083]).

Addressing claim 18, fig. 1 of Howell shows the cover film 22 is disposed directly on the solar cell film 24, and the solar cell film 24 is disposed directly on the support layer 26.

Addressing claim 20, Howell does not explicitly disclose the intermediate film 30 disposed between the solar cell film and the support layer to meet the limitation of current claims.

Cheung discloses two intermediate layers 18 and 20 made of the same EVA [0015] material as that of the intermediate film 30 of Howell [0110]; wherein, the intermediate layers include an intermediate layer disposed between the solar cell film 14 and the cover film 22 and one intermediate layer disposed between the solar cell film 14 and the support substrate 24 (fig. 1).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic active laminate of Howell with the intermediate between the solar cell film and the support layer as disclosed by Cheung in order to enhance the encapsulation of the solar cell film as well as provides additional adhesion between the solar cell film and the support substrate (Cheung, fig. 1, [0015]).

Addressing claims 23-24, Howell and Cheung discloses the intermediate layer is made of EVA; however, Howell and Cheung do not disclose the intermediate layer is made of polyvinyl butyral and the thickness of the intermediate layer.

Bohm discloses intermediate layer between the solar cells and the support layer made of EVA, similarly to that of Howell and Cheung, or PVB [0087].  Bohm further disclose the thickness of the intermediate layers 19 and 20 is 0.46 mm [0066], that falls within the claimed thickness range.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the laminate of Howell in view of Cheung by substituting the known EVA material with the PVB material for the intermediate layer as disclosed by Bohm in order to obtain the predictable result of encapsulating the solar cells in the laminate (Rationale B, KSR decision, MPEP 2143).  Additionally, one with ordinary skill in the art would have found it obvious to modify the intermediate layer of Howell in view of Cheung to have the thickness disclosed by Bohm in order to obtain the predictable result of encapsulating the solar cells.

Addressing claim 26, please see the rejection of claims 15 and 25 above with regard to the limitation of current claims that are recited in claims 15 and 25.  Howell further discloses the photovoltaic active laminate is used for automobiles, satellites and space probes [0021] that are the structural equivalence to the claimed motor vehicle having one or more outer surfaces on which the photovoltaic active laminate is positioned.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-18, 20 and 23-26 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        08/31/2022